Exhibit 10.42

Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2013 and 2014 for
the executive officers of Seattle Genetics, Inc. (the “Company”). The table
below also sets forth the bonuses awarded to the Company’s executive officers
for the 2013 fiscal year under the Company’s 2013 Senior Executive Annual Bonus
Plan. The 2014 target bonuses (based on a percentage of base salary) for the
Company’s executive officers under the Company’s 2014 Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2013 Base Salary      2013 Bonus      2014
Base Salary      2014 Target Bonus
Percentage

Clay B. Siegall, Ph.D.

President & Chief

Executive Officer

   $ 725,000       $ 652,000       $ 750,000       75%

Todd E. Simpson

Chief Financial Officer

   $ 399,350       $ 203,069       $ 413,350       45%

Eric L. Dobmeier

Chief Operating Officer

   $ 457,550       $ 260,804       $ 473,600       50%

Jonathan Drachman

Chief Medical Officer and

Executive Vice President,

Research and Development

   $ 412,000       $ 180,864       $ 438,500       45%

Vaughn Himes

Executive Vice President,

Process Sciences and

Technical Operations

   $ 379,600       $ 174,616       $ 392,900       40%

Chris Boerner

Executive Vice President,

Commercial

   $ 357,600       $ 164,496       $ 400,000       45%

 



--------------------------------------------------------------------------------

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2013 and 2014, including equity
awards.

 

Compensation Element

   2013      2014  

General Board Service – Cash Retainer

   $ 50,000       $ 50,000    General Board Service – Equity      

Initial Grant – Number of Options

     12,500         12,500   

Initial Grant – Number of Restricted Stock Units

     5,000         5,000   

Annual Grant – Number of Shares

     8,750         8,750   

Annual Grant – Number of Restricted Stock Units

     3,500         3,500    Chair Service – Annual Retainer      

Lead Director

   $ 12,000       $ 12,000   

Audit

   $ 20,000       $ 20,000   

Compensation

   $ 15,000       $ 15,000   

Nominating & Governance

   $ 10,000       $ 10,000    Committee Member Service – Annual Retainer      

Audit

   $ 10,000       $ 10,000   

Compensation

   $ 8,000       $ 8,000   

Nominating & Governance

   $  5,000       $ 5,000   